DETAILED ACTION
This office action is in response to the communication received on 05/18/2021 concerning application no. 15/941,178 filed on 03/30/2018.
Claims 1-8 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/18/2021 have been fully considered but they are not persuasive.
Applicant argues that the Figs. 8 and 9 and paragraph 0045-0051 clearly show the generation of the elastic image extending a time interval between frame data items and that the claim element in light of the specification is definite.
	Examiner respectfully disagrees. The claim element, in its current format, recites “...extend a time interval between the acoustic frame data items to be used for the calculation of the movement distance of the body tissue”. The recitation of “the acoustic frame data items” in the claim element establishes that this is referring to the acoustic frame data items that are acquired at a predetermined frame rate. If the frame rate is already predetermined and the data is already acquired, the time interval between the success frames is already set at a fixed point as the inverse of a frame rate is the time interval. Furthermore, this fixed frame rate, time interval, and acquired information would indicate the same movement calculation information. Due to this, it would be unclear how the time interval is extended between the frame items and how the movement distance is dependent on the average movement distance given that the average movement itself is based on the movement distance. The inability to alter the time interval between a fixed set of frames results a lack of clarity.


Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: 
Claim 1, line 15, recites “search a peak level of the frequency spectra”. This claim element should be amended to “search for a peak level of the frequency spectra”. This amendment will clearly establish that the peak level is being searched for.
Claim 8, line 14, recites “searching a peak level of the frequency spectra”. This claim element should be amended to “searching for a peak level of the frequency spectra”. This amendment will clearly establish that the peak level is being searched for.
Claim 3, line 6, recites “the frame rate”. This claim element should be amended to recite “the predetermined frame rate” in order to maintain consistent claim language throughout the claim set.
Claim 6, lines 2-3, recite “the frame rate”. This claim element should be amended to recite “the predetermined frame rate” in order to maintain consistent claim language throughout the claim set.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 17-20, recites “wherein the controller is further configured to extend a time interval…predetermined threshold value”. This claim element is indefinite. This element uses circular logic as it claims to calculate movement distance and the generation of an elastic image when an average movement distance is smaller than a threshold value. However, lines 19-22 of claim 1, teach that the average movement distance is calculated from movement distance that has been calculated. Given that the frame data items are at a predetermined frame rate, the time intervals would be fixed and result in a fixed movement distance value.
Examiner suggests the claim element be amended to recite “wherein the controller is further configured to reduce the predetermined frame rate to be used for [[the]] a calculation of [[the]] a subsequent movement distance of the body tissue and [[the]] a generation of [[the]] a subsequent elastic image calculated from the subsequent movement distance in a case where the average movement distance that is calculated is smaller than a predetermined threshold value”, if that is what is intended.
	Examiner notes that claims 6 and 7 would have to be amended to recite “a time interval” rather than “the time interval” as Examiner’s proposed amendment removes the antecedent basis for the time interval.

Claim 1 recites the limitation "the frequency corresponding to the peak level" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7, line 2, recites “…thinning out…”. This claim element is indefinite. Paragraph 0055 of the filed specification teaches that the term “thinning out” is analogous to the term “skipping”. It would be unclear to one with ordinary skill in the art as to what is being “thinned out” or “skipped”.
For purposes of examination, the Office is considering a decrease of a frame rate to be sufficient for “thinning out”.

Claim 8, lines 22-25, recites “wherein a time interval…predetermined threshold value”. This claim element is indefinite. This element uses circular logic as it claims to calculate movement distance and the generation of an elastic image when an average movement distance is smaller than a threshold value. However, lines 18-21 of claim 1, teach that the average movement distance is calculated from movement distance that has been calculated. Given that the frame data items are at a predetermined frame rate, the time intervals would be fixed and result in a fixed movement distance value.
Examiner suggests the claim element be amended to recite “reducing the predetermined frame rate to be used for [[the]] a calculation of [[the]] a subsequent movement distance of the body tissue and [[the]] a generation of [[the]] a subsequent elastic image calculated from the subsequent movement distance in a case where the average movement distance that is calculated is smaller than a predetermined threshold value”, if that is what is intended.

Claim 8 recites the limitation "the frequency corresponding to the peak level" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Osaka (PGPUB No. US 2011/0098563) in view of Mucci et al. (US Patent No. 6,312,382) further in view of Yoshioka et al. (PGPUB No. US 2001/0024516) further in view of Freiburger et al. (PGPUB No. US 2015/0272547).

Regarding claims 1 and 8, Osaka teaches an acoustic wave diagnostic apparatus and a method of use thereof. Osaka teaches an acoustic wave diagnostic apparatus, comprising:
	a controller (Combination of transmission unit 3, reception unit 4, displacement calculating unit 12, and elasticity information calculating unit 13) configured to:
acquire acoustic wave frame data at a predetermined frame rate, using an acoustic wave echo signal representing an acoustic wave echo reflected from body tissue of a subject (Paragraph 0040 teaches that the ultrasound waves are transmitted with spaced time intervals and the reception is conducted in a time-series. Fig. 1 shows that the probe is targeting an object 1);
calculate a movement distance of the body tissue, using a pair of acoustic wave frame data items (Paragraph 0042 teaches that the signal frame data that is acquired is used in the calculation of displacement of the biological tissues in the object 1 based on at least two sets of frame data);
generate an elastic image representing strain calculated from the movement distance of the body tissue that is calculated (Paragraph 0042 teaches that the an elasticity image can be constructed based on the strain or elasticity that is calculated. Paragraph 0042 further teaches that this elasticity or strain is calculated based on the displacement information that is measured by the displacement calculating unit 13);
calculate a heartbeat cycle of the subject by inversing the hearbeat frequency (Paragraph 0064 teaches that the electrocardiogram 35 obtains the alpha period of a hearbeat cycle and it is shown to be one period of the signal wave. A time period of a signal is inherently an inverse of the frequency of said signal1).
	However, Osaka is silent regarding an acoustic wave diagnostic apparatus comprising:
	a controller configured to:
calculate a frequency spectra from data representing cumulative value of the movement distance of the body tissue;
search a peak level of the frequency spectra;
determine a heartbeat frequency of the subject from the frequency corresponding to the peak level;

wherein the controller is further configured to extend a time interval between the acoustic wave frame data items to be used for the calculation of the movement distance of the body tissue and the generation of the elastic image in a case where the average movement distance that is calculated is smaller than a predetermined threshold value.
	In an analogous imaging field of endeavor, regarding cardiac imaging during heart motion, Mucci teaches an acoustic wave diagnostic apparatus comprising:
a controller (Host CPU 20 and Memory 17) configured to:
calculate a frequency spectra from data representing cumulative value of the movement distance of the body tissue (Col. 7, lines 11-19, teach that the acquired frames that are arranged in time-series are applied with a Fourier Transform the frequency plot in Fig. 4B is generated. Col. 6, lines 18-32 teaches that the rhythmic motion of the heart is correlated to the time series information that the frames arranged in accordance with);
search a peak level of the frequency spectra (Col. 7, lines 20-35, teach that the peak 61 in Fig. 4B is representative of the fundamental frequency for patient’s heart rate);
determine a heartbeat frequency of the subject from the frequency corresponding to the peak level (Col. 7, lines 20-35, teach that the peak 61 in Fig. 4B is representative of the fundamental frequency for patient’s heart rate). 
	However, Mucci is silent regarding an acoustic wave diagnostic apparatus comprising:
	a controller configured to:

wherein the controller is further configured to extend a time interval between the acoustic wave frame data items to be used for the calculation of the movement distance of the body tissue and the generation of the elastic image in a case where the average movement distance that is calculated is smaller than a predetermined threshold value.
	In an analogous imaging field of endeavor, regarding cardiac imaging during heart motion, Yoshioka teaches an acoustic wave diagnostic apparatus comprising:
	a controller (ultrasonic picture processing apparatus 20) configured to:
calculate an average movement distance of the body tissue between the acoustic wave frame data items in the heartbeat cycle of the subject, using the movement distance of the body tissue that is calculated from each of a plurality of pairs of acoustic wave frame data items and the heartbeat cycle of the subject that is calculated (Paragraph 0129 teaches that the movements of the entire cardiac wall can be monitored and averaged and divided for each sampling time St. Paragraph 0131 teaches that the wall position is extracted for all the frames that are obtained. Paragraph 0141 teaches that this sampling time is set based on the heartbeat information that is acquired and paragraph 0142 teaches that the sampling time is the same as the hearbeat period. A time period of a signal is inherently an inverse of the frequency of said signal).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Osaka and Mucci with Yoshioka’s teaching of an average motion calculation based on the heartbeat cycle. This modified apparatus would allow a user to diagnose heart function more easily an ease the burden on the user (Paragraph 0005 of Yoshioka). 
	However, Yoshioka is silent regarding an acoustic wave diagnostic apparatus comprising:
	a controller configured to:
wherein the controller is further configured to extend a time interval between the acoustic wave frame data items to be used for the calculation of the movement distance of the body tissue and the generation of the elastic image in a case where the average movement distance that is calculated is smaller than a predetermined threshold value.
	In an analogous imaging field of endeavor, regarding the use of elasticity imaging based on frame data, Freiburger teaches an acoustic wave diagnostic apparatus comprising:
	a controller (Processor 18) configured to:
	wherein the controller is further configured to extend a time interval between the acoustic wave frame data items to be used for the calculation of the movement distance of the body tissue and the generation of the elastic image in a case where the average movement distance that is calculated is smaller than a predetermined threshold value (Paragraph 0033 teaches that a threshold can be used in the detection of motion. If the motion is less or more than a preset threshold, then the acquisition parameters of the ultrasound imaging can be changed. Claim 11 teaches that if the motion is below a threshold, the frame rate can be reduced. This lowering of the frame rate inherently increases the time between the acquisitions of each acoustic frame).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Osaka, Mucci, and Yoshioka with Freiburger’s teaching of an extension of a time interval based on the motion compared to a threshold. This modified apparatus would allow a user to improve the signal-to-noise ratio (SNR) as the noise is reduced. 

Regarding claim 2, modified Osaka teaches the acoustic wave diagnostic apparatus in claim 1, as discussed above. 
Osaka further teaches an acoustic wave diagnostic apparatus, 
wherein the controller is further configured to set a portion of an acoustic wave image represented on the bases of the acoustic wave echo signal as a region of interest (Paragraph 0068 teaches that the operator is able to set a plurality of regions as regions of interest via a console), and
wherein the controller is further configured to calculate the movement distance of the body tissue included in the region of interest that is set (Paragraph 0071 teaches that the controller 17 is able to study the region of interest for elasticity information. Paragraph 0078 teaches that this includes the strain information of the regions of interest).

Regarding claim 4, modified Osaka teaches the acoustic wave diagnostic apparatus in claim 1, as discussed above. 
Osaka further teaches an acoustic wave diagnostic apparatus, 
wherein the plurality of pairs of acoustic wave frame data items are obtained over one heartbeat cycle of the subject (Paragraph 0042 teaches that the signal frame data that is acquired is used in the calculation of displacement of the biological tissues in the object 1 based on at least two sets of frame data. Paragraph 0064 teaches that the electrocardiogram 35 obtains the alpha period of a hearbeat cycle and it is shown to be one period of the signal wave. A time period of a signal is inherently an inverse of the frequency of said signal). 
However, combination of Osaka and Mucci is silent regarding an acoustic wave diagnostic apparatus comprising:

	In an analogous imaging field of endeavor, regarding cardiac imaging during heart motion, Yoshioka teaches an acoustic wave diagnostic apparatus comprising:
	wherein the controller is further configured to calculate the average movement distance of the body tissue by taking an average of movement distances of the body tissue calculated from the plurality of pairs of acoustic wave frame data items, respectively (Paragraph 0129 teaches that the movements of the entire cardiac wall can be monitored and averaged and divided for each sampling time St. Paragraph 0131 teaches that the wall position is extracted for all the frames that are obtained. Paragraph 0141 teaches that this sampling time is set based on the heartbeat information that is acquired and paragraph 0142 teaches that the sampling time is the same as the hearbeat period. A time period of a signal is inherently an inverse of the frequency of said signal).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Osaka and Mucci with Yoshioka’s teaching of an average motion calculation based on the heartbeat cycle. This modified apparatus would allow a user to diagnose heart function more easily an ease the burden on the user (Paragraph 0005 of Yoshioka). Furthermore, the average movement information would provide the user with more statistically significant information.

Regarding claim 6, modified Osaka teaches the acoustic wave diagnostic apparatus in claim 1, as discussed above. 
However, the combination of Osaka, Mucci, and Yoshioka is silent regarding an acoustic wave diagnostic apparatus,
wherein the controller is further configured to extend the time interval by lowering the frame rate.

wherein the controller is further configured to extend the time interval by lowering the frame rate (Paragraph 0033 teaches that a threshold can be used in the detection of motion. If the motion is less or more than a preset threshold, then the acquisition parameters of the ultrasound imaging can be changed. Claim 11 teaches that if the motion is below a threshold, the frame rate can be reduced. This lowering of the frame rate inherently increases the time between the acquisitions of each acoustic frame).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Osaka, Mucci, and Yoshioka with Freiburger’s teaching of an extension of a time interval by lowering the frame rate. This modified apparatus would allow a user to improve the signal-to-noise ratio (SNR) as the noise is reduced. Furthermore, it allows the user to maintain a high resolution during the imaging procedure (Paragraph 0033 and Abstract of Freiburger).

Regarding claim 7, modified Osaka teaches the acoustic wave diagnostic apparatus in claim 1, as discussed above. 
However, the combination of Osaka, Mucci, and Yoshioka is silent regarding an acoustic wave diagnostic apparatus,
wherein the controller is further configured to extend the time interval by thinning out and using the acoustic wave frame data used for the calculation of the movement distance of the body tissue from the acoustic wave frame data that is acquired.
In an analogous imaging field of endeavor, regarding the use of elasticity imaging based on frame data, Freiburger teaches an acoustic wave diagnostic apparatus,
wherein the controller is further configured to extend the time interval by thinning out and using the acoustic wave frame data used for the calculation of the movement distance of the body tissue from Paragraph 0033 teaches that a threshold can be used in the detection of motion. If the motion is less or more than a preset threshold, then the acquisition parameters of the ultrasound imaging can be changed. Claim 11 teaches that if the motion is below a threshold, the frame rate can be reduced. This lowering of the frame rate inherently increases the time between the acquisitions of each acoustic frame).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Osaka, Mucci, and Yoshioka with Freiburger’s teaching of an extension of a time interval by lowering the frame rate. This modified apparatus would allow a user to improve the signal-to-noise ratio (SNR) as the noise is reduced. Furthermore, it allows the user to maintain a high resolution during the imaging procedure (Paragraph 0033 and Abstract of Freiburger).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Osaka (PGPUB No. US 2011/0098563) in view of Mucci et al. (US Patent No. 6,312,382) further in view of Yoshioka et al. (PGPUB No. US 2001/0024516) further in view of Freiburger et al. (PGPUB No. US 2015/0272547)) further in view of Tsujita (WO 2011/096556).

Regarding claim 3, modified Osaka teaches the acoustic wave diagnostic apparatus in claim 1, as discussed above. 
However, Osaka and Mucci are silent regarding an acoustic wave diagnostic apparatus,
wherein the controller is further configured to obtain a heartbeat average velocity of the subject, using the movement distance of the body tissue calculated from each of the plurality of pairs of acoustic wave frame data items and the heartbeat cycle of the subject that is calculated and calculate the average movement distance of the body tissue by dividing the heartbeat average velocity by the frame rate.
In an analogous imaging field of endeavor, regarding cardiac imaging during heart motion, Yoshioka teaches an acoustic wave diagnostic apparatus, 
Paragraph 0332 teaches that the velocities of the cardiac wall can be calculated based on the movement distances based on the time phases. Paragraph 0129 teaches that the movements of the entire cardiac wall can be monitored and averaged and divided for each sampling time St. Paragraph 0131 teaches that the wall position is extracted for all the frames that are obtained. Paragraph 0141 teaches that this sampling time is set based on the heartbeat information that is acquired).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Osaka and Mucci with Yoshioka’s teaching of the calculation of a velocity based on the movement information and the heartbeat of the subject. This modified apparatus would allow a user to diagnose heart function more easily an ease the burden on the user (Paragraph 0005 of Yoshioka). Furthermore, the average movement information would provide the user with more statistically significant information.
However, the combination of Osaka, Mucci, Yoshioka, and Freiburger is silent regarding an acoustic wave diagnostic apparatus, 
wherein the controller is configured to calculate the average movement distance of the body tissue by dividing the heartbeat average velocity by the frame rate.
	In an analogous imaging field of endeavor, regarding cardiac imaging during heart motion, Tsujita teaches an acoustic wave diagnostic apparatus, 
wherein the controller is configured to calculate the average movement distance of the body tissue by dividing the heartbeat average velocity by the frame rate (Paragraph 0052 teaches that the blood flow rate calculating unit 66 is able to calculate the tissue moving velocity between frames by multiplying the displacement amount with the frame rate. One with ordinary skill in the art, given the known value of the frame rate and tissue moving velocity would be able to reconfigure the mathematical equation to determine the displacement amount. As the equation taught by Tsujita is velocity=displacement*frame rate, one with ordinary skill in the art would be able to convert the equation to displacement= velocity/frame rate to determine the average movement distance).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Osaka, Mucci, Yoshioka, and Freiburger with Tsujita’s teaching of the calculation of average velocity with the cardiac cycle and movement distance and using the average velocity to determine the average movement distance. This modified apparatus would allow the user to image with an improved accuracy of the images of tissue affected by motion (Paragraph 0019 of Tsujita). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Osaka (PGPUB No. US 2011/0098563) in view of Mucci et al. (US Patent No. 6,312,382) further in view of Yoshioka et al. (PGPUB No. US 2001/0024516) further in view of Freiburger et al. (PGPUB No. US 2015/0272547) further in view of Chen et al. (PGPUB No. US 2010/0208957).

Regarding claim 5, modified Osaka teaches the acoustic wave diagnostic apparatus in claim 4, as discussed above.
However, the combination of Osaka, Mucci, Yoshioka, and Freiburger is silent regarding an acoustic wave diagnostic apparatus,
wherein a movement distance immediately after the start of heartbeat and immediately before the end of the heartbeat among the movement distances of the body tissue calculated from the plurality of pairs of acoustic wave frame data items, respectively, over the one heartbeat cycle is excluded from the calculation of the average movement distance.
In an analogous imaging field of endeavor, regarding cardiac ultrasound imaging during tissue displacement, Chen teaches an acoustic wave diagnostic apparatus,
wherein a movement distance immediately after the start of heartbeat and immediately before the end of the heartbeat among the movement distances of the body tissue calculated from the plurality of Paragraph 0003 teaches that the wall motion can be calculated by measuring the displacement of the cardiac wall between two frames. The paragraph further discloses that the two frames correspond to the end-systolic and the end-diastolic phases of the heart. Fig. 4 shows an instance where two frames are selected for displacement calculation. The frames are immediately after the end of the R wave and immediately before the start of the following R wave).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Osaka, Mucci, Yoshioka, and Freiburger with Chen’s teaching of a movement distance that is calculated after the start of a heartbeat and before an end of a heartbeat. This modified apparatus would allow a user to image a target region while simultaneously taking displacement into account and maintaining a degree of control of the quality. Furthermore, the modified system would allow a user to reduce the image acquisition timing (Paragraph 0004 of Chen).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cycle is defined as “one complete performance of a vibration, electric oscillation, current alternation, or other periodic process” according to Merriam Webster (Link: https://www.merriam-webster.com/dictionary/cycle). Frequency is defined as “the number of repetitions of a periodic process in a unit of time” according to Merriam Webster (Link: https://www.merriam-webster.com/dictionary/frequency).